788 F.2d 684
Daniel M. THOMAS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, as Secretary, Department ofCorrections, State of Florida, Respondent-Appellee.
No. 86-3244.
United States Court of Appeals,Eleventh Circuit.
April 14, 1986.

Douglas N. Duncan, Robert E. Alber, W. Palm Beach, Fla., Larry Helm Spalding, Capital Collateral Representative, Michael A. Mello, Steven Malone, David A. Reiser, Tallahassee, Fla., for petitioner-appellant.
Theda R. James, Ass't.  Atty. Gen., Dept. of Legal Affairs, Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Wm. Terrell Hodges, Chief Judge.
Prior report:  374 So. 2d 508.
Before RONEY, FAY and JOHNSON, Circuit Judges.

BY THE COURT:

1
This is an appeal from an order denying habeas corpus relief to Daniel Morris Thomas, whose execution is set for 7:00 A.M. tomorrow, April 15, 1986.  The application for certificate of probable cause is DENIED, and a stay of execution pending appeal to this Court is DENIED.


2
This Court GRANTS a limited stay of execution until 12:00 noon tomorrow, April 15, 1986.  Opinions will be filed by this Court tomorrow morning.  The purpose of this stay is to permit application for stay of execution to the United States Supreme Court.


3
Judge JOHNSON would grant the certificate of probable cause and a stay of execution pending appeal to this Court.